       Case 2:12-cr-00387-TLN Document 70 Filed 09/07/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   DAVID M. PORTER, SBN #127024
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 5
 6   Attorneys for Defendant
     ILIE ZDRAGAT
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                  )   Case No. 2:12-cr-387 TLN
                                                )
12                     Plaintiff,               )   UNOPPOSED REQUEST TO EXONERATE
                                                )   PROPERTY BOND; ORDER
13   v.                                         )
                                                )
14   ILIE ZDRAGAT,                              )   Judge: Hon. Troy L. Nunley
                                                )
15                    Defendant.                )
                                                )
16                                              )

17          Defendant, ILIE ZDRAGAT, by and through his attorney of record, Assistant Federal
18   Defender David M. Porter, hereby requests this Court issue the proposed order attached hereto
19   exonerating the $100,000 property bond in the above-captioned case (ECF No. 21), and
20   reconveying the property to the sureties, Iliy Dron and Larisa Dron. The government does not
21   oppose this request.
22          On November 9, 2012, after a detention hearing, Magistrate Judge Gregory G. Hollows
23   ordered that Mr. Zdragat be released on a $100,000 bond secured by real property owned by Iliy
24   Dron and Larisa Dron. (ECF No. 12.) The Clerk of the Court received the original Deed of
25   Trust (No. 2012-1205) on November 26, 2012. (ECF No. 22.) Mr. Zdragat was released from
26   custody and ordered to appear at all future proceedings, which he did.
27   ///
28
                                                     -1-
       Case 2:12-cr-00387-TLN Document 70 Filed 09/07/21 Page 2 of 3


 1          On April 27, 2017, this Court sentenced Mr. Zdragat to a 24-month term of

 2   imprisonment, to be followed by a 12-month period of supervised release. Mr. Zdragat was

 3   released from the custody of the Bureau of Prisons on February 8, 2019, and successfully

 4   completed his term of supervised release in February 2021. Accordingly, Mr. Zdragat requests

 5   the Clerk of the Court be directed to mail the original Deed of Trust and all relevant documents

 6   to the sureties, Iliy Dron and Larisa Dron.

 7          Undersigned counsel communicated by email with government counsel, Assistant U.S.

 8   Attorney Heiko Coppola, who confirmed that the government has no opposition to this request.

 9   Date: September 3, 2021

10                                                 Respectfully submitted,

11                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
12
13                                                 /s/ David M. Porter
                                                   DAVID M. PORTER
14                                                 Assistant Federal Defender

15                                                 Attorneys for Defendant
                                                   ILIE ZDRAGAT
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -2-
       Case 2:12-cr-00387-TLN Document 70 Filed 09/07/21 Page 3 of 3


 1                                               ORDER

 2          The Court has received, reviewed, and considered Defendant Ilie Zdragat’s motion to

 3   exonerate the property bond. The government does not oppose the defendant’s motion. The

 4   Court finds that Mr. Zdragat was released on pretrial supervision pursuant to a $100,000 bond

 5   secured by the equity in real property owned by Iliy Dron and Larisa Dron. The sureties posted

 6   the property bond on November 26, 2012.

 7          Good cause appearing therefor, the Court hereby GRANTS the defendant’s motion. The

 8   Clerk of the Court shall exonerate the property bond in the above-captioned case and reconvey

 9   the property to sureties. The Clerk is further directed to mail the original Deed of Trust and all

10   relevant documents to the property owners.

11          IT IS SO ORDERED.

12   DATED: September 3, 2021

13                                                           Troy L. Nunley
                                                             United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -3-
